must be shown, Strickland, 466 U.S. at 697, and the petitioner must

                 demonstrate the underlying facts by a preponderance of the evidence,

                 Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We give

                 deference to the district court's factual findings regarding ineffective

                 assistance of counsel if they are supported by substantial evidence and not

                 clearly wrong but review the district court's application of the law to those

                 facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166

                 (2005).

                             Torrez was convicted, pursuant to a jury verdict, of aggravated

                 stalking. See NRS 200.575(1), (2). The district court conducted a hearing

                 on Torrez's petition over the course of multiple days, received testimony

                 from numerous witnesses, and concluded that trial counsel was deficient

                 for:

                             (1) Failing to subpoena the victim's phone records because

                 they cast doubt on either the victim's veracity or memory and because "the

                 State relied heavily on the testimony of [the victim] to prove their case."

                 Further, it found that "it was extremely important for Trial Counsel to

                 impeach [the victim's] testimony," and that trial counsel had no valid

                 explanation for his decision not to subpoena the records.

                             (2) Failing to object to the lack of direct evidence of prior bad

                 acts at a Pet rocelli hearing because the victim was the sole witness and

                 she had no first-hand knowledge of the prior bad acts.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                            (3) Failing to object to the victim's hearsay testimony

                regarding the prior bad acts.

                            (4) Failing to object to the police officers' hearsay testimony

                regarding the motive behind the prior bad acts because the officers did not

                have first-hand knowledge of any motive.

                            After making the above findings, the district court

                cumulatively considered trial counsel's deficiencies, concluded that, while

                "Trial Counsel made multiple errors and did a less than stellar job

                handling th[e] case," Torrez was not prejudiced by trial counsel's errors,

                and denied Torrez's petition.

                            Whether considering the claims individually or cumulatively,

                we conclude that the district court erred in determining that Torrez was

                not prejudiced by trial counsel's deficiencies. The State relied heavily on

                the victim's testimony to prove their case, and it was crucial for counsel to

                impeach her testimony. The victim's trial testimony was belied by her

                phone records, and the phone records would have impeached either her

                memory of events or her veracity. Furthermore, trial counsel failed to

                object to key testimony regarding Torrez's prior bad acts, or the incidents

                used by the State to demonstrate a course of conduct under NRS

                200.575(1). Torrez has demonstrated a reasonable probability of a

                different outcome at trial had counsel impeached the victim's testimony

                with her phone records and/or objected to key testimony used to establish

                an element of the offense. Therefore, we conclude that the district court
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                      erred in denying Torrez's petition and he is entitled to a new jury trial.

                      Accordingly, we

                                     ORDER the judgment of the district court REVERSED AND

                      REMAND this matter to the district court for proceedings consistent with

                      this order."


                                                 fr=lt,A-ua-e-71.\
                                               Hardesty



                      Douglas
                                     '74
                      cc:   Hon. William Rogers, District Judge
                            Law Offices of John P. Schlegelmilch, Ltd.
                            Attorney General/Carson City
                            Lyon County District Attorney
                            Third District Court Clerk




                            'Because of the decision reached in this order, we need not reach the
                      merits of Torrez's remaining claims.

                            The fast track response submitted in this case fails to comply with
                      NRAP 32(a)(4) because it does not contain page numbers. See NRAP
                      3C(h)(1) (requiring fast track filing to comply with the provisions of NRAP
                      32(a)(4)-(6)). W caution counsel for the State that future failure to follow
                      the Nevada Rules of Appellate Procedural when filing briefs with this
                      court may result in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    Z